Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention provides a pixel circuit and a method for driving the same, a display panel and a display device. The pixel circuit includes: a reset compensation circuit, a data writing circuit, a light emitting control circuit, a driving transistor and a light emitting element, the reset compensation circuit is coupled to a gate, a first electrode and a second electrode of the driving transistor and a reset control signal line, and is configured to reset the gate of the driving transistor during a reset compensation stage and acquire a threshold voltage of the driving transistor under the control of a reset control signal provided by the reset control signal line. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel circuit including, inter alia, 
wherein the reset compensation circuit comprises a reset sub-circuit and a compensation sub-circuit, 
the reset sub-circuit is coupled to the gate of the driving transistor and a 5reset power supply terminal, and is configured to write a reset voltage provided by the reset power supply terminal to the gate of the driving transistor during the reset compensation stage to reset the gate of the driving transistor, 
the compensation sub-circuit is coupled to the gate, the first electrode and the second electrode of the driving transistor, and is configured to write the 10reset voltage at the gate of the driving transistor to the second electrode of the driving transistor during the reset compensation stage, acquire an output 
wherein a first electrode of the first transistor, a second terminal of the capacitor, a first electrode of the second transistor and a gate of the driving transistor are coupled to a first node, 
 Response To Non-Final Office Action Mailed On September 8, 2021a first electrode of the third transistor, a first terminal of the capacitor and a first electrode of the fourth transistor are coupled to a second node, 
a second electrode of the second transistor, a second electrode of the driving transistor and a first electrode of the sixth transistor are coupled to a third node, 
a first electrode of the driving transistor, a second electrode of the third transistor and a second electrode of the fifth transistor are coupled to a fourth node, 
gates of the first transistor, the second transistor and the third transistor are coupled to a reset control signal line, 
gates of the fifth transistor and the sixth transistor are coupled to a light emitting control signal line, 
a second electrode of the first transistor is coupled to a reset power supply terminal, 
a gate of the fourth transistor is coupled to a gate line, a second electrode of the fourth transistor is coupled to a data line, 
a first electrode of the fifth transistor is coupled to a first power supply terminal, 
a first terminal of the light emitting element is coupled to a second electrode of the sixth transistor, and 
a second terminal of the light emitting element is coupled to a second power supply terminal, of claim 10 (see T1-T6, C, and DTFT of fig. 2).
Ma (US 2018/0090071) teaches a pixel circuit, a driving method, an organic electroluminescent display panel, and a display device, the pixel circuit includes a light emitting element, a driving control module, a resetting control module, a charging control module, a writing control module, and a light emitting control module; the resetting control module resets the first node and the light emitting element; the charging control module charges the second node through the light emitting control module and discharges the second node through the driving control module and the resetting control module; the writing control module writes a data signal to the second node; and the light emitting control module controls the driving control module to drive the light emitting element to emit light.  Ma does not teach nor suggest above features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628